Citation Nr: 1504440	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  11-24 174	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a waiver of $1,368.00 in debt created by overpayment.


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1978 to December 1982.  The appellant is the Veteran's ex-wife. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2010 decision of the Committee on Waivers and Compromises (COWC) of the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA). 

On her VA Form 9, dated August 2011, the appellant requested a videoconference hearing before a member of the Board.  In November 2014, VA sent a letter to the Veteran's last known address of record intending to notify the appellant that she had been scheduled for a videoconference hearing.  The appellant has not lived with the Veteran for several years.  Accordingly, she did not receive the notice and failed to report for the scheduled hearing.  As the Board finds that the appellant was not properly notified of the Board hearing, on remand, she is to be scheduled for another videoconference hearing before a member of the Board with notice sent to her last known address of record.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a hearing before a Veterans Law Judge of the Board via videoconference at her local Regional Office in accordance with the docket number of her appeal.  Notice of the hearing should be sent to her mailing address.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




